DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-12, 23, and 25 inherit this deficiency from Claim 1.  For purposes of examination, the limitation is considered to recite “a width.”
Claim 2 recites the limitation "the width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3, 17-22, 24, and 26 inherit this deficiency 
Claim 3 also recites the limitation "the direction of emission" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is considered to recite “a direction.”
Claim 16 recites the limitation "the waveguide effective index" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is considered to recite “a waveguide effective index.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 13, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 2016/0231506 A1), cited in the IDS filed 9/30/20.
Re. Claim 1, Jiang discloses a method of forming an emitting array of waveguides 103-123, comprising:
 whereby at least one of the waveguides is phase-mismatched with at least a nearest and second nearest neighbor ([0031], [0035]).  It is noted, since Jiang teaches that different waveguide widths leads to a propagation constant difference and a phase mismatch ([0008]), the three different waveguide widths of 450, 380, and 330 nm ([0035]) inherently provide phase mismatch between a waveguide and a nearest and second nearest neighbor.
Re. Claim 2, Jiang discloses a method of forming an array of segment waveguides 103 having gratings ([0030], [0043], [0068]), comprising:
configuring a plurality of waveguides 103-123 (Fig 1; [0030]) that exhibit different propagation constants ([0006]) so as to ensure that nearby waveguides minimize crosstalk over parallel propagation lengths by varying one or more of a width or height of one or more of the plurality of waveguides ([0008], [0031]), whereby at least one of the waveguides is phase-mismatched with at least a nearest and second nearest neighbor ([0031], [0035]).  It is noted, since Jiang teaches that different waveguide widths leads to a propagation constant difference and a phase mismatch ([0008]), the three different waveguide widths of 450, 380, and 330 nm ([0035]) inherently provide phase mismatch between a waveguide and a nearest and second nearest neighbor.
Re. Claim 13, Jiang discloses an optical phased array comprising:

Re. Claims 6, 14, and 21, Jiang discloses the length in one or more dimensions (i.e. width) of the respective waveguides are varied periodically in the array pattern ([0009]).
Re. Claim 7, Jiang discloses the propagation constant comprises a real value, an imaginary value, or a combination thereof ([0031]-[0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2016/0231506 A1) and Dragone (US 7,068,888 B1), each cited in the IDS filed 9/30/20.
Re. Claim 3, Jiang discloses a method of forming an array of segment waveguides 103 having gratings ([0030], [0043], [0068]), as discussed above.
However, Jiang does not disclose the gratings are configured for each segment’s propagation constant to match a direction of emission from all segments.

 It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to configure the gratings of Jiang for each segment's propagation constant to match a direction of emission from all segments to minimize unwanted radiation outside a central zone of the waveguide array as suggested by Dragone.
Claims 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2016/0231506 A1) and Kim et al (US 7,848,602 B2), each cited in the IDS filed 9/30/20.
Re. Claims 11 and 15, Jiang discloses the method and phased optical array as discussed above.  Jiang also discloses tapering the waveguides to a tightly-spaced optical phase array having the length in one or more dimensions of respective waveguides in a pattern by tapering each waveguide to its length in one or more dimensions in the pattern ([0047]).
However, Jiang does not disclose the method as also comprising bending each waveguide approximately 90° from an input with equal radii with a position of a bend staggered such that the bend ends with a desired spacing of the waveguides in the pattern.
Kim, also related to optical waveguide arrays, suggests bending (in region 111 of Fig 2) each waveguide to approximately 90 degrees from an input with equal radii with a 
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to provide the bending of each waveguide of Jiang at approximately 90 degrees from an input with equal radii with a position of a bend staggered such that the bend ends with a desired spacing of the waveguides in the pattern to reduce coupling losses as suggested by Kim et al.
Re. Claims 12 and 16, Jiang and Kim et al render obvious the method and optical phased array as discussed above.  Kim et al further discloses a waveguide effective index 114 in the bend is not significantly perturbed from a straight waveguide effective index value (Fig 8A; col 8. Iines 60-67, col. 9 Iines 1-11) and whereby coupling of light into higher modes is substantially avoided (Fig 2; col 2. Iines 16-19, col 4. Iines 56-67, col. 5 Iines 1-23).  It is noted that by definition a high confinement factor avoids coupling of light into higher modes.     
 It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to select a bend radii such that a waveguide effective index in the bend is not significantly perturbed from a straight waveguide effective index value, thereby substantially avoiding the coupling of light into higher modes, for the purpose of reducing coupling losses as suggested by Kim et al.
Allowable Subject Matter
Claims 4, 5, 8-10, 17-20, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 4, 5, 9, 10, and 17-20, the prior art does not disclose or reasonably suggest the method as required by the claims, specifically comprising disposing one or more metamaterial rods between two or more of the waveguides, in combination with the remaining features of the claims.
The most applicable prior art, Jiang (US 2016/0231506 A1) fails to disclose or reasonably suggest the claimed arrangement with metamaterial rod(s) between waveguides.  While disposing metamaterial rods between conductors is known in the prior art, the prior art does not disclose or reasonably suggest applying the same to optical conductors.  For example, Fyne (US 2010/0130069), cited in the IDS filed 9/30/20, discloses a metamaterial used to reduce crosstalk between a pair of electrical conductors (Fig 4A; abstract, [0014]-[0019]) but fails to teach or suggest disposing one or more metamaterial rods between two or more of the waveguides.
Re. Claims 8 and 22-26, the prior art does not disclose or reasonably suggest the method as required by the claims, specifically comprising one or more dielectric rods disposed adjacent to the waveguides to reduce crosstalk between waveguides, allowing for short pitch between waveguides, in combination with the remaining features of the claims.
The most applicable prior art, Jiang (US 2016/0231506 A1) fails to disclose or reasonably suggest the claimed arrangement with dielectric rod(s) between waveguides 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/24/21